Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 1/6/22. Claims 2, 4-7 and 14-27 are pending with claims 4, 5, 6 and 14 in independent form.

Allowable Subject Matter
Claims 2, 4-7 and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 4 and all its dependencies, Smartcard, capable of at least contactless operation, comprising: a front face continuous metal layer (ML, CML) without a slit and having a first module opening (MO); a rear discontinuous metal layer (ML, DML) having a metal ledge surrounding a second module opening (MO) and a slit (S); a transponder chip module (TCM) with a module antenna (MA); and an assembly of at least one of a magnetic shielding layer (MSL) and a booster antenna circuit (BAC) disposed between the front face continuous metal layer and the rear discontinuous metal layer; wherein: the booster antenna circuit (BAC) comprises a perimeter coil (PC) and a coupler coil (CC); and the booster antenna circuit comprises a closed loop circuit with no open-ended antenna elements;  further comprising: -2-an integrated parallel plate capacitor bank comprising upper electrodes (UE) and lower electrodes (LE) attached in parallel to the perimeter coil and coupler coil for frequency trimming.  With respect to claim 5 and all its dependencies, Smartcard, capable of at least contactless operation, comprising: a front face continuous metal layer (ML, CVL) without a slit and having a first module opening (MO); a rear discontinuous metal layer (ML, DVL) having a metal ledge surrounding a second module opening (MO) and a slit (S); a transponder chip module (TCM) with a module antenna (MA); and an assembly of at least one of a magnetic shielding layer (MSL) and a booster antenna circuit (BAC) disposed between the front face continuous metal layer and the rear discontinuous metal layer,  wherein: the module antenna (MA) of the transponder chip module (TCM) is arranged concentrically to overlap the coupler coil (CC) of the booster antenna circuit (BAC) and a metal ledge surrounding the module opening (MO) in the rear discontinuous metal layer.  With respect to claim 6 and all its dependencies, Smartcard, capable of at least contactless operation, comprising: a front face continuous metal layer (ML, CVL) without a slit and having a first module opening (MO); a rear discontinuous metal layer (ML, DML) having a metal ledge surrounding a second module opening (MO) and a slit (S); a transponder chip module (TCM) with a module antenna (MA); and an assembly of at least one of a magnetic shielding layer (MSL) and a booster antenna circuit (BAC) disposed between the front face continuous metal layer and the rear discontinuous metal layer,  wherein: the underside of the front face continuous metal layer has a protruding boss which extends through the card assembly to the rear discontinuous metal layer. With respect to claim 14 and all its dependencies, A smartcard, comprising: a front metal layer (ML, FML) without a slit and having a first module opening (MO); a rear metal layer (ML, RML) having a second module opening (MO) and a slit (S); and a booster antenna circuit (BAC) disposed between the front face metal layer and the rear metal layer; wherein the booster antenna circuit (BAC) comprises a perimeter coil (PC) and a coupler coil (CC); and wherein outer windings of the perimeter coil are arranged to be as close as possible to an outer peripheral edge of the rear metal layer,  wherein: the outer windings of the perimeter coil are within 500 pm of the outer edge of the rear metal layer. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH